Title: To Thomas Jefferson from James Main, 9 April 1808
From: Main, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 9th April 1808
                  
                  you must be sensible that the boon of liberty would be doubly sweet, to the man who for years has been deprived of its blessings, & who, with a Wife & family are dependent for subsistence on the bounty of others. Such a case Sir is Philip M Topham; and I am well convinced your wish is to enlarge him, & again restore him to his family, his friends, & to Society—
                  If Sir there is no method left to effect this benevolent purpose until the return of the Attorney General—Still there is one which for the present, would free from imprisonment, without implicating you, or trenching in the least degree on the laws of these US, Viz a liberation in the same form as is frequently Granted to insolvents when confined for Customhouse bonds—I therefore beg you Sir to grant for the present this species of relief to a man, who is panting for freedom, & who is both able & willing to serve his Country.
                  As I leave the City this morning on my return to New York, I shall not have an opportunity of the honor of an interview. Rest assured Sir, I have no motive, except that of humanity, to impel me to be thus troublesome For in order to effect the object I voluntarily came to this place from Baltimore, where I had business and at my own personal expence.
                  I therefore again beg that as early as possible you will have the goodness to transmit his discharge to the Marshall Curtenius.
                  That you may long be happy in public & private life & continue to be an ornament to our Country, is the Sincere wish Sir, of one of your admirers as well as 
                  Most Obedt & Most Humle. Servt.
                  
                     James Main 
                     
                  
               